Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,056,930. This is a statutory double patenting rejection. Note it is inherent that USPN 11,056,930 includes a first coil see line 7 of claim 1 of the above patent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,056,930 (“’930” hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 1 and 2 of the instant application are substantially similar to claim 1 of ‘930;
Claim 4 of the instant application are substantially similar to claim 2 of ‘930;
Claim 5 of the instant application are substantially similar to claim 3 of ‘930;
Claim 6 of the instant application are substantially similar to claim 4 of ‘930;
Claim 7 of the instant application are substantially similar to claim 7 of ‘930;
Claim 8 of the instant application are substantially similar to claim 8 of ‘930;
Claim 9 of the instant application are substantially similar to claim 9 of ‘930;
Claim 10 of the instant application are substantially similar to claim 5 of ‘930;
Claim 11 of the instant application are substantially similar to claim 10 of ‘930; and 
Claims 12-20 of the instant application are substantially similar to claims 11-20 of ‘930.
However, the above claims of the instant application do not include all of the limitations associated with respective claims of ‘930.  For example claims 1 and 2 of the 
 “generate the reference signal and provide the reference signal to the DSC; and 
based on determination that the communication signal is transmitted from the another 5device to the device: process the digital signal to interpret control information from the communication signal; and adapt at least one parameter of the reference signal based on the control information, wherein the at least one parameter of the reference signal includes a magnitude, a 10frequency, a signal type, a waveform type, or a phase” as required in claim 1 of ‘930.
Nevertheless, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to remove the additional circuity of ‘930 to arrive at the claimed invention of the instant application, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  One would have been motivated to do so for the purpose of simplifying circuit design.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,756,578 (“’578” hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 1 and 2 of the instant application are substantially similar to claim 1 of ‘578;

Claim 4 of the instant application are substantially similar to claim 5 of ‘578;
Claim 5 of the instant application are substantially similar to claim 9 of ‘578;
Claim 6 of the instant application are substantially similar to claim 10 of ‘578;
Claim 7 of the instant application are substantially similar to claim 5 of ‘578;
Claim 8 of the instant application are substantially similar to claim 6 of ‘578;
Claim 9 of the instant application are substantially similar to claim 7 of ‘578;
Claim 10 of the instant application are substantially similar to claim 3 of ‘578; 
Claim 11 of the instant application are substantially similar to claim 11 of ‘578; and 
Claims 12-20 of the instant application are substantially similar to claims 11-20 of ‘578.
However, the above claims of the instant application do not include all of the limitations associated with respective claims of ‘578.  For example claims 1 and 2 of the instant application do not include the “memory that stores operational instructions; and 
one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to: generate the reference signal; and 
process the digital signal representative of the one or more electrical characteristics of the drive signal to determine the one or more electrical characteristics of the drive signal.” as required in claim 1 of ‘578.
Nevertheless, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to remove the additional circuity of ‘578 to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (USPN 10,044,226) with Chen (USPAPN 2016/0226293).
With respect to claim 1, Watanabe et al. discloses, in Figs. 1 and 2, a device (Fig. 1 details of operation disclosed in Fig. 2) that is operative to transfer power and communicate wirelessly (TX transfers power and communicates with 300 via the 
5a first coil (202); and 
a drive-sense circuit (DSC) (200 lest the capacitor at the output of 204 and coil 202) operably coupled to generate a drive signal (output of 204), wherein, when enabled, the DSC operably coupled and configured to:
 provide the drive signal (output of 204 which may be half bridge, see Col. 1 lines 33-34) to the first coil (202) via a single line (line between 204 and the capacitor connected to 204) and via a resonating capacitor (capacitor connected to 204) and simultaneously to sense the drive signal via the single line (200 simultaneously drives via 204 the single line to power 300, see S100 of Fig. 2, and demodulate, i.e., sense, data on the drive terminal see S102 and S106 of Fig. 2 and Col. 1 lines 49-62 and Col. 2 lines 24-40), wherein, based on the 10first coil being in a proximity to a second coil associated with another device that facilitates electromagnetic coupling between the first coil and the second coil (proximity to 300 allowing for steps S200-S208 to perform), the drive signal is operative to transfer power wirelessly from the first coil to the second coil (S110 starts when the proximity is detected), wherein sensing of the drive signal via the single line includes detection of one or more electrical characteristics of the drive signal including detection of whether a communication signal is transmitted from the another 15device to the device via the electromagnetic coupling between the first coil and the second coil (the sensing detects if a communication signal has been received in S102, S106 and S110 as well as S200-S202.  Furthermore, in S102, the sensing 
 generate a signal representative of the one or more electrical characteristics of the drive signal (208 outputting the demodulate drive signal to 206) based on detection/demodulation of the drive signal (208 detects/demodulates the drive signal).  
Watanabe discloses that the drive signal is based on the demodulated signal that is generated from 208 (e.g., S3 from 208 controls 206 which controls the output level of 204, among other things).
Watanabe fails to disclose the details of 208 and therefore fails to disclose the DSC to generate “a drive signal based on a reference signal”; and
“generate a digital signal representative of the one or more electrical characteristics of the drive signal based on an error signal corresponding to a difference between the drive signal and the reference signal.”  
However, Chen discloses a specific demodulator circuit (Fig. 4) operative to generate a demodulated signal (DMS) based on a reference signal (DS) and generate a digital signal representative (DMS) of the one or more electrical characteristics of the drive signal (DMS demodulates the data PWM’ data on the drive signal generated by 11 of Fig. 1 according to the data superimposed by PWM’, similar to the operation of 208 of Watanabe) based on an error signal (CS) corresponding to a difference (difference determined by 1320’) between the drive signal (voltage level of the drive signal controls MS) and the reference signal (DS provided by 131’).  
The demodulator of Chen has low manufacturing costs and takes requires a low amount of circuit space (see paragraph 0009).

With respect to claim 10, the device of claim 1, wherein the reference signal is a sinusoidal signal (DS will vary according to the sinusoidal variation at the single line and is thus a “sinusoidal signal” due to the broadest reasonable interpretation).  
With respect to claim 11, the device of claim 1, wherein the another devices includes a laptop computer, a cell phone, an electronic pad device, a personal digital assistant, a portable music devices, a portable media players, a tablet, or a digital camera (the claims are drawn to a device that “is operative to transfer power and communicate wirelessly” see preamble of claim 1.  The “another device” is merely a load that receives the transferred power from the device, see lines 8-10.  Thus, it is merely intended use of the load/”another device” being anyone of the elements, e.g., computer, cell phone, etc.  300 of Watanabe is capable of being connected within/including anyone of the above devices as it is common for the above devices to include wireless charging).
With respect to claim 12, Watanabe disclose,  a device (Fig. 1 operation disclosed in Fig. 2) that is operative to transfer power and communicate wirelessly (via 202 and 302 see S1-S4), the device comprising:
 a first coil (202); and 

 provide the drive signal (output of 204) to the first coil (202) via a single line (Line between 204 and the capacitor 200) and via a resonating capacitor (the drive signal is delivered to 202 via the capacitor of 200) and simultaneously to sense the drive signal via the single line (the circuit simultaneously drives/powers and senses the drive signal via 208 sensing the communication signal S3 from 300 superimposed on the drive signal, see, S100, S102, S106 and S110 of Fig. 2) wherein, based on the first coil being in a proximity to a second coil associated with another device that facilitates electromagnetic coupling between the first coil and the second coil (see S200, S202, S204, S206 and S208 which allows for the coupling), the drive signal is operative 25to transfer power wirelessly from the first coil to the second coil (see S102 and S104), wherein sensing of the drive signal via the single line includes detection of one or more electrical characteristics of the drive signal including detection of whether a communication signal is transmitted from the another device to the device via the electromagnetic coupling between the first coil and the second coil (the sensing detects if a communication signal has been received in S102, S106 and S110 as well as S200-S202.  Furthermore, in S102, the sensing determines the power level required by the receiver and in S106 if the receiver has been charged to the desired level and S200-S208 determines the presence of the receiver 300), wherein the communication signal includes information indicating presence of the another 30device within the proximity to the 
 SGS00120-01C160 generate a signal representative of the one or more electrical characteristics of the drive signal (208 outputting the demodulate drive signal to 206) based on detection/demodulation of the drive signal (208 detects/demodulates the drive signal).  
Watanabe discloses that the drive signal is based on the demodulated signal that is generated from 208 (e.g., S3 from 208 controls 206 which controls the output level of 204, among other things).
Watanabe fails to disclose the details of 208 and therefore fails to disclose the DSC to generate “a drive signal based on a reference signal that is a sinusoidal signal”; and
“generate a digital signal representative of the one or more electrical characteristics of the drive signal based on an error signal corresponding to a difference between the drive signal and the reference signal.”  
However, Chen discloses a specific demodulator circuit (Fig. 4) operative to generate a demodulated signal (DMS) based on a reference signal (DS) that is a sinusoidal signal (DS will vary according to the sinusoidal variation at the single line and is thus a “sinusoidal signal” due to the broadest reasonable interpretation) and generate a digital signal representative (DMS) of the one or more electrical characteristics of the drive signal (DMS demodulates the data PWM’ data on the drive signal generated by 11 of Fig. 1 according to the data superimposed by PWM’, similar to the operation of 208 of Watanabe) based on an error signal (CS) corresponding to a difference (difference 
The demodulator of Chen has low manufacturing costs and takes requires a low amount of circuit space (see paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to replace the generic demodulator 208 of Watanabe with the specific demodulator of Chen for the purpose of having a small and low cost demodulator circuit.
Claim 20 is rejected for the same reasons as claim 11. 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noguchi et al. (USPN 9,253,002) discloses a circuit essentially similar to that of Watanabe that includes AM demodulators (see 208a of Fig. 4).
Kranabenter (USPN 7,847,627), Rizzo et al. (USPN 7,215,723) and Rizzo (USPN 6,828,853) disclose well-known AM demodulators.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849